Case 1:18-cv-06892-DLI-ST Document 35 Filed 03/31/20 Page 1 of 6 PageID #: 290



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------- x
                                                               :
ALEX LOVELACE et al.,                                          :
                                                               :
                                   Plaintiffs,                 :      MEMORANDUM & ORDER
                                                               :       ADOPTING REPORT &
                          -against-                            :        RECOMMENDATION
                                                               :        18-cv-6892 (DLI) (ST)
LAND APPLIANCE SALES, INC. et al.,                             :
                                                               ::
                                   Defendants.                 :
                                                               :
------------------------------------------------------------- X

DORA L. IRIZARRY, United States District Judge:

         On December 4, 2018, Alex Lovelace and Horane Williams (“Plaintiffs”) filed this action

against their employers, Land Appliance Services, Inc., Hal Gordon, and Ira Gordon

(“Defendants”), alleging violations of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et

seq., and the New York Labor Law (“NYLL”), N.Y. Lab. Law § 190 et seq. See, Complaint

(“Compl.”), Dkt. Entry No. 1.           Plaintiffs allege, inter alia, that they neither were paid at the

statutory minimum wage rate nor for overtime. Id. ¶¶ 56–77. Plaintiffs filed a Motion to Certify

an FLSA Collective Action (the “Motion”) on July 26, 2019, which was referred to the Hon. Steven

Tiscione, U.S. Magistrate Judge, on August 2, 2019. Dkt. Entry No. 21.

         By a Report and Recommendation (“R&R”) issued on January 3, 2020, the magistrate

judge recommended that Plaintiffs’ Motion be granted. See, R&R, Dkt. Entry No. 32. Defendants

timely objected to the R&R. Objection to R&R (“Objection”), Dkt. Entry No. 33. Plaintiffs timely

responded to Defendants’ Objection. Reply to Response to Motion, Dkt. Entry No. 34. Upon due

consideration and review, for the reasons set forth below, Defendants’ objections are overruled

and the R&R is adopted in its entirety.
Case 1:18-cv-06892-DLI-ST Document 35 Filed 03/31/20 Page 2 of 6 PageID #: 291



                                                 DISCUSSION1
I.       Standard of Review
         A motion to conditionally certify a collective action under the FLSA is a non-dispositive

pretrial matter. See, Summa v. Hofstra Univ., 715 F. Supp.2d 378, 384 (E.D.N.Y. 2010) (citing

cases). Accordingly, the Court reviews the magistrate judge’s recommendations under the clearly

erroneous or contrary to law standard not de novo, as Defendants erroneously suggest the Court

do. Id.; See also, Bijoux v. Amerigroup New York, LLC, 2015 WL 5444944, at *1 (E.D.N.Y. Sept.

15, 2015). “A finding is clearly erroneous if the reviewing court on the entire evidence is left with

the definite and firm conviction that a mistake has been committed,” and an order is contrary to

law “when it fails to apply or misapplies relevant statutes, case law, or rules of procedure.” Dorsett

v. Cnty. of Nassau, 800 F. Supp.2d 453, 456 (E.D.N.Y. 2011), aff’d sub nom. Newsday LLC v.

Cnty. of Nassau, 730 F.3d 156 (2d Cir. 2013) (internal quotation marks and citations omitted).

Pursuant to this highly deferential standard of review, a magistrate judge is “afforded broad

discretion in resolving non-dispositive disputes and reversal is appropriate only if their discretion

is abused.” Am. Stock Exch., LLC v. Mopex, Inc., 215 F.R.D. 87, 90 (S.D.N.Y.2002). After its

review, the district court may then “accept, reject, or modify the recommended disposition; receive

further evidence; or return the matter to the magistrate judge with instructions.” Fed. R. Civ. P.

72(b)(3); See also, 28 U.S.C. § 636(b)(1).

II.      Conditional Certification of a Collective Action Under the FLSA
         After carefully and thoroughly reviewing and considering the parties’ submissions in

connection with the Motion, the magistrate judge recommended that the Court conditionally certify

Plaintiffs’ proposed collective of “all Drivers who are working or worked for Land Appliance



1
 The Court assumes the parties’ familiarity with the facts and procedural history of this case as detailed in the R&R
at 1–4, which is incorporated herein.

                                                          2
Case 1:18-cv-06892-DLI-ST Document 35 Filed 03/31/20 Page 3 of 6 PageID #: 292



Services during the relevant time period.” R&R at 9. Defendants object that the class definition

for purposes of sending notice to potential opt-in plaintiffs is overbroad and “. . . the record does

not support a finding that Plaintiffs are similarly situated to all drivers.”       Objection at 9.

Defendants also contend that Plaintiffs’ factual submissions present an insufficient basis upon

which to grant a motion for conditional certification. Id. at 7–9. The Court is not persuaded.

       In the FLSA context, courts generally conduct the class certification process in two stages.

See, Jian Wu v. Sushi Nomado of Manhattan, Inc., 2019 WL 3759126, at *4 (S.D.N.Y. July 25,

2019) (citing Fasanelli v. Heartland Brewery, Inc., 516 F. Supp.2d 317, 321 (S.D.N.Y. 2007). At

the first stage, “the court mak[es] an initial determination to send notice to potential opt-in

plaintiffs who may be ‘similarly situated’ to the named plaintiffs with respect to whether a FLSA

violation has occurred.” Jun Hua Yang v. Rainbow Nails Salon IV Inc., 2019 WL 2166686, at *2

(E.D.N.Y. May 16, 2019) (quoting Myers v. Hertz Corp., 624 F.3d 537, 555 (2d Cir. 2010)). At

this stage, “the evidentiary standard is lenient,” and “plaintiffs need only make a modest factual

showing that they and potential opt-in plaintiffs together were victims of a common policy or plan

that violated the law.” Valerio v. RNC Indus., LLC, 314 F.R.D. 61, 65 (E.D.N.Y. 2016) (internal

quotations and citations omitted). It is at the second step, after the completion of discovery, that

the court makes factual findings as to whether the members of the class actually are similarly

situated. Id.

       The magistrate judge properly found that Plaintiffs made the requisite “modest factual

showing” that the members of the proposed class are similarly situated based on declarations from

the named Plaintiffs as well as another driver employed by Defendants. R&R at 6–7. These

declarations, which describe the policies violating the FLSA to which drivers employed by

Defendants were subjected, satisfy Plaintiffs’ minimal burden at this first stage of conditional



                                                 3
Case 1:18-cv-06892-DLI-ST Document 35 Filed 03/31/20 Page 4 of 6 PageID #: 293



certification. Indeed, motions for conditional certification have been granted on less substantial

showings in other cases. See, Romero v. La Revise Associates, LLC, 968 F. Supp.2d 639 (S.D.N.Y.

2013); Sharma v. Burberry Ltd., 52 F. Supp.3d 443, 452–53 (E.D.N.Y. 2014) (citing cases in which

conditional certification was granted on the basis of one employee). At this stage, Defendants’

competing declarations are not an appropriate ground upon which to deny Plaintiffs’ motion or to

further circumscribe the definition of the collective. See, Chime v. Peak Sec. Plus, Inc., 137 F.

Supp.3d 183, 202 (E.D.N.Y. 2015) (declining to weigh defendants’ declarations against plaintiff’s

at initial collective certification stage and citing other cases taking the same approach).

Accordingly, Defendants’ contention that the R&R rests on an insufficient factual foundation is

rejected.

       As for Defendants’ overbreadth objection, “the relevant question ‘is not whether [the]

[p]laintiffs and [potential opt-in members are] identical in all respects, but rather whether they

were subjected to a common policy.’” Jian Wu v. Sushi Nomado of Manhattan, Inc., 2019 WL

3759126, at *4 (S.D.N.Y. July 25, 2019) (quoting Raniere v. Citigroup Inc., 827 F. Supp.2d 294,

323 (S.D.N.Y. 2011), rev’d on other grounds, 533 F. App’x 11 (2d Cir. 2013); Accord, Agonath

v. Interstate Home Loans Ctr., Inc., 2019 WL 1060627, at *6 (E.D.N.Y. Mar. 6, 2019) (rejecting

overbreadth challenge to definition of conditionally certified class as premature “in light of

Plaintiffs’ allegations and attestations that ‘all loan officers . . . were subject to the same policies

and practices.’”). The definition of the collective is cabined to Defendants’ employees with roles

similar to those of Plaintiffs, and Plaintiffs have satisfied their provisional, minimal burden of

showing that members of the proposed collective are similarly situated. A determination of

whether opt-in plaintiffs, in fact, are similarly situated to the named Plaintiffs properly is reserved

for the second stage of conditional certification, after discovery has been conducted. Agonath,



                                                   4
Case 1:18-cv-06892-DLI-ST Document 35 Filed 03/31/20 Page 5 of 6 PageID #: 294



2019 WL 1060627, at *6 (citing Bifulco v. Mortg. Zone, Inc., 262 F.R.D. 209, 212 (E.D.N.Y.

2009)). Accordingly, Defendants’ overbreadth objection is overruled.

       Defendants also object to the magistrate judge’s recommendations as to the means by

which Plaintiffs may contact potential members of the collective, but offer no arguments or

authority as to why the recommendations of the magistrate judge on this issue should not be

adopted. See, Objection at 1. These unsupported objections are rejected.




                    [REST OF PAGE INTENTIONALLY LEFT BLANK]




                                               5
Case 1:18-cv-06892-DLI-ST Document 35 Filed 03/31/20 Page 6 of 6 PageID #: 295



                                           CONCLUSION

       For the reasons set forth above, the Court finds that the magistrate judge’s

recommendations are not clearly erroneous or contrary to law. Accordingly, the R&R is adopted

in its entirety. As such, Plaintiffs’ motion to certify an FLSA collective action is granted and it is

ORDERED hereby that:

       •   Plaintiffs’ proposed FLSA collective action is conditionally certified to include all

           current and former Drivers employed by Land Appliance Services, Inc. at any time on

           or after December 4, 2015 to the date of the entry of this Order;

       •   Defendants shall produce the names, mailing addresses, e-mail addresses, telephone

           numbers, and dates of employment of potential members of the collective action during

           the period of December 4, 2015 to the date of the entry of this Order;

       •   Plaintiffs are permitted to mail to all potential members of the collective the forms

           entitled, “Notice of Lawsuit and Opportunity to Join” and “Consent to Join Collective

           Action and Become a Party Plaintiff,” as modified in the R&R, in English and any other

           language spoken natively by prospective collective members; and

       •   Defendants shall post the Notice of Lawsuit and Consent to Join forms conspicuously

           in an employee common area and shall provide photographic proof of such posting to

           Plaintiffs in timely fashion.

SO ORDERED.

Dated: Brooklyn, New York
       March 31, 2020


                                                                           /s/
                                                                DORA L. IRIZARRY
                                                              United States District Judge


                                                  6
